


Exhibit 10.31
EXECUTIVE OFFICERS




CORP, INC.
RESTRICTED STOCK UNIT AWARD
Award Summary
Recipient    [NAME OF EXECUTIVE OFFICER]
Employee No.    [XXX-XX-XXXX]
Award Identification No.    [XXXXXXXXX]
Date of Award    February 18, 2014
Number of Units (Total)    [NUMBER OF UNITS]
Vesting Schedule*    Number    Date
XXXX    October 1, 2014
XXXX    October 1, 2015
XXXX    October 1, 2016
*
Subject to the Performance Goals described in Exhibit A.

EZCORP, Inc., a Delaware corporation (the “Company”), is pleased to award you
Restricted Stock Units, subject to the “Standard Terms and Conditions” attached
to this Award Summary (the “Term and Conditions”). This Award Summary, together
with the Terms and Conditions, shall constitute the Award Agreement with regard
to the award of Restricted Stock Units described herein.
As provided in the Terms and Conditions, this award of Restricted Stock Units
will not be effective until you have accepted the award, and acknowledged and
agreed to the terms and conditions set forth in the Award Agreement, by
executing this Award Summary in the space provided below and returning it to the
Company’s Stock Plan Administrator, 1901 Capital Parkway, Austin, Texas 78746,
Attention: Laura Jones.
Awarded subject to the terms and conditions stated above:
EZCORP, INC.




By:         
     Anthony Sanders,
Senior Vice President - Human Resources




I hereby accept the Award described herein and acknowledge and agree to the
terms and conditions set forth in the Award Agreement:






Date:        
[NAME OF EXECUTIVE OFFICER]
EXECUTIVE OFFICERS















1

--------------------------------------------------------------------------------




EXHIBIT A


This Exhibit constitutes a part of the Award Summary to which it is attached,
and is hereby incorporated into such Award Summary.




PERFORMANCE GOALS


[Description of specific performance goals]













































2

--------------------------------------------------------------------------------




EZCORP, INC.
RESTRICTED STOCK UNIT AWARD
Standard Term and Conditions
The Award described below is made under the EZCORP, Inc. 2010 Long-Term
Incentive Plan (the “Plan”) and is governed by the terms of the Plan in addition
to the terms and conditions stated in the Award Agreement referred to below. A
copy of the Plan is available from the Company’s Stock Plan Administration
Department. Unless otherwise defined, all capitalized terms used herein shall
have the respective meanings described in the Plan.
The following terms and conditions apply to the award of Restricted Stock Units
made on or about February 15, 2014 by EZCORP, Inc., a Delaware corporation (the
“Company”), to any employee of the Company or any Subsidiary of the Company. The
recipient of an Award, the date of the Award and the number of Units awarded are
set forth in an Award Summary that has been duly executed and issued by the
Company and appropriately acknowledged and accepted by the recipient (the “Award
Summary”). That Award Summary, together with these term and conditions, shall
constitute the Award Agreement with regard to the Award. As used herein, the
term “you” (and derivatives thereof) refers to the recipient of the Award, and
the term “Units” refers to the Restricted Stock Units that are subject to the
Award.
1.
General - As a material inducement to the Company to make this Award, you agree
that the following terms and conditions shall apply to this Award, that you are
not otherwise entitled to this Award, that the Company is providing this Award
in consideration for your promises and agreements below and that the Company
would not grant this Award absent those promises and agreements.

Each Unit awarded to you represents your right to receive one share of Stock on
the applicable vesting date, subject to the terms and conditions described
herein.
2.
Vesting - Subject to the terms and conditions of this Agreement, the Units will
vest in accordance with the Vesting Schedule set forth in the applicable Award
Summary. Notwithstanding that Vesting Schedule, if your Employment is terminated
by reason of your death or Permanent Disability, all Units will vest immediately
and automatically upon such termination of Employment.

3.
Transfer Restrictions and Expiration - You may not sell, assign, transfer,
pledge or otherwise dispose of any Unit. You may sell, assign, transfer, pledge
or otherwise dispose of the underlying share of Stock only after you have
received that share upon vesting of related Unit (if the Unit is settled in
Stock).

If your Employment (as defined below) terminates for any reason other than your
death or Permanent Disability, any Unit that has not vested will expire at that
time, and your right to receive any consideration for such Unit (whether Stock
or cash) will terminate, without any payment of consideration by the Company.
As used herein, the term “Employment” means your regular full-time or part-time
employment with the Company or any of its Subsidiaries, and the term “Employer”
means the Company (if you are employed by the Company) or the Subsidiary of the
Company that employs you.
4.
Rights as a Stockholder - You will have no rights as a stockholder with respect
to the Units awarded pursuant to this Award (including rights to dividends or
dividend equivalent payments and rights to vote) until the Units have vested and
the Stock underlying those Units has been actually been issued and registered in
your name on the books of the Company’s transfer agent.

5.
Settlement - Notwithstanding anything to the contrary herein and subject to
Paragraph 6 below, as soon as practicable after the date on which the Units have
vested, the Company, at its option and in its sole and absolute discretion,
shall, for each vested Unit, either (a) issue to you a share of Stock or (b)
deliver to you an amount in cash equal to the Fair Market Value of a share of
Stock on the vesting date.

To the extent that the Company chooses to settle the Units in Stock, the Company
will issue the underlying Stock in your name in the form of an entry into a
share memo account with the Company’s stock transfer agent. At any time
thereafter, you (or, in the case of your death or Permanent Disability, your
legal representatives) shall have the right to have such Stock certificated and
transferred in accordance with the transfer agent’s procedures generally
applicable to all stockholders.

3

--------------------------------------------------------------------------------




6.
Agreement With Respect to Taxes - You must pay any taxes that are required to be
withheld by the Company or your Employer as a result of the granting or
settlement of this Award. You may pay such amounts in cash or make other
arrangements satisfactory to the Company or your Employer for the payment of
such amounts. You agree that the Company and your Employer, at their sole
discretion and to the fullest extent permitted by law, shall have the right to
(a) demand that you pay such amounts in cash, (b) deduct such amounts from any
payments of any kind otherwise due to you or (c) withhold or deduct from Stock
or cash to which you would otherwise be entitled the number of shares of Stock,
or amount of cash, having an aggregate Fair Market Value at that time equal to
the amount you owe. If the Units are settled in Stock and the Company and your
Employer, in their sole discretion, determine that your obligations will not be
satisfied under the methods described in this Paragraph, you hereby authorize
the Company (or its agent) to sell a portion of the Stock that is issued in
satisfaction of the Units, which the Company determines as having at least the
market value sufficient to meet your obligations (plus additional shares to
account for rounding and market fluctuations), and use the net proceeds of such
sale to satisfy your obligations. Any such shares may be sold as part of a block
trade for the collective benefit of you and other participants, with all such
participants receiving an average price.

7.
Leaves of Absence - If you take a leave of absence from active Employment that
has been approved by your Employer or is one to which you are legally entitled
regardless of such approval, the following provisions will apply:

(a)
Vesting During Leave - Notwithstanding the Vesting Schedule set forth in the
Award Summary, no Units will vest during a leave of absence lasting more than 30
days, unless such leave of absence is an approved medical, FMLA or military
leave. The vesting that would have otherwise occurred during a leave of absence
lasting more than 30 days (other than an approved medical, FMLA or military
leave) will be deferred by the number of days you are on leave of absence. For
example, if Units are scheduled to vest on October 1, 2014 and you take a 60-day
leave of absence, the vesting will be deferred to November 30, 2014.

(b)
Effect of Termination During Leave - If your Employment is terminated while you
are on a leave of absence, the Units will vest or expire in accordance with the
terms stated in Paragraphs 2 and 3.

8.
Return of Share or Cash Value - By accepting this Award, you agree that if the
Company determines that you engaged in “Conduct Detrimental to the Company” (as
defined below) during your Employment or during the one-year period following
the termination of your Employment, you shall be required, upon demand, to
return to the Company, in the form of a cash payment, the “Returnable Value.”
For this purpose, “Returnable Value” means the total Fair Market Value of all
Stock that was issued to you, or the total amount of cash that was delivered to
you, pursuant to this Award (including any Stock that was withheld or sold, or
any cash that was withheld, to satisfy your obligations under Paragraph 6),
determined as of the date such Stock was issued, or such cash was delivered, to
you. The payment of the Returnable Value shall be in addition to and separate
from any other relief or remedies available to the Company due to your Conduct
Detrimental to the Company.

For purposes of this Agreement, you will be considered to have engaged in
“Conduct Detrimental to the Company” if (a) you engage in serious misconduct
(whether or not such serious misconduct is discovered by the Company prior to
the termination of your Employment) or (b) you violate the terms of the
Protection of Sensitive Information, Noncompetition and Nonsolicitation
Agreement between you and the Company, the terms and provisions of which you
hereby acknowledge and reaffirm.
9.
Trading Restrictions - The Company may establish periods from time to time
during which your ability to engage in transactions involving the Stock is
subject to specified restrictions (“Restricted Periods”). If the Units vest
during a Restricted Period and are settled in Stock, then you may not be able to
sell such Stock (either to satisfy tax withholding obligations or otherwise)
unless you have made irrevocable arrangements to do so outside of any Restricted
Period. You may be subject to a Restricted Period for any reason that the
Company determines appropriate, including Restricted Periods generally
applicable to employees or groups of employees or Restricted Periods applicable
to you during an investigation of allegations of misconduct or Conduct
Detrimental to the Company by you.

10.
Prospectus - You may obtain a copy of the prospectus related to the Stock
underlying the Units free of charge by making a request to the Company’s Stock
Plan Administration Department:

Address - 1901 Capital Parkway, Austin, Texas 78746, Attention: Laura Jones
Telephone - (512) 314-3465
E-mail - Stock_Plan_Administrator@ezcorp.com
11.
Notice - You agree that notices regarding this Award may be given to you in
writing either at your home address as shown in the records of the Company, or
by electronic transmission (including e-mail or reference to a website or other
URL) sent to you through the Company's normal process for communicating
electronically with its employees.


4

--------------------------------------------------------------------------------




12.
Special Acknowledgements - By accepting this Award, you expressly acknowledge
the following:

•
Unless you have a written employment agreement, your Employment is “at will,”
and this Award does not alter that relationship in any way and does not confer
upon you any right to expectation of employment by, or to continue in the
employment of, your Employer. If you have a written employment agreement, this
Award shall not be deemed to in any manner enlarge your rights, or diminish your
Employer’s rights, under such employment agreement.

•
The Plan is discretionary in nature and may be suspended or terminated by the
Company at any time.

•
This Award is a one-time benefit that does not create any contractual or other
right to receive future Awards or benefits in lieu of Awards.

•
All determinations with respect to future Awards, if any, including the award
date, the nature and size of the Award and the vesting dates, will be at the
sole discretion of the Company.

•
Your participation in the Plan, and your acceptance of this Award, is entirely
voluntary.

•
The value of this Award is an extraordinary item of compensation, is not part of
normal or expected compensation for any purpose and is not to be used for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, and you waive any claim on such basis.

•
The grant of an equity-based interest in the Company (represented by this Award)
gives rise to the Company’s need (on behalf of itself and its stockholders) to
protect itself from Conduct Detrimental to the Company, and your promises and
agreements described in Paragraph 8 are designed to protect the Company and its
stockholders from Conduct Detrimental to the Company.

•
Vesting of Units ceases upon termination of Employment for any reason, except as
may otherwise be explicitly provided in the Award Agreement or the Plan.

•
The future value of the Units (and the Stock that may be issued pursuant to this
Award) is unknown and cannot be predicted with certainty.

•
You understand, acknowledge and agree that you will have no rights to
compensation or damages related to this Award (or any Stock that may be issued
pursuant to this Award) as a consequence of the termination of your Employment
for any reason whatsoever and whether or not in breach of contract.



13.
Data Privacy Consent - As a condition to Company’s making this Award, you
consent to the collection, use and transfer of personal data as described in
this Paragraph. You understand that the Company and its Subsidiaries hold
certain personal information about you, including your name, home address and
telephone number, date of birth, social security number, salary, nationality,
job title, any ownership interests or directorships held in the Company or its
Subsidiaries and details of all Awards made or cancelled (collectively, “Data”).
You further understand that the Company and its Subsidiaries will transfer Data
among themselves as necessary for the purposes of implementation, administration
and management of your participation in the Plan, and that the Company and any
of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. You understand that these recipients may be located in the United
States of America, the European Economic Area or elsewhere. You authorize them
to receive, possess, use, retain and transfer such Data as may be required for
the administration of the Plan or the subsequent holding of Stock on your
behalf, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer to a broker or other third party with whom you may elect to
deposit any shares of Stock acquired under the Plan. You understand that you
may, at any time, view such Data or require any necessary amendments to it.

14.
Governing Law and Venue - This Award Agreement and the Plan shall be governed
by, and construed in accordance with, the laws of the State of Delaware, United
States of America. The venue for any and all disputes arising out of or in
connection with this Agreement shall be Travis County, Texas, United States of
America, and the courts sitting exclusively in Travis County, Texas, United
States of America shall have exclusive jurisdiction to adjudicate such disputes.
Each party hereby expressly consents to the exercise of jurisdiction by such
courts and hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to such laying of venue (including the defense of inconvenient forum).

15.
Effect of Invalid Provisions - If any of the terms or conditions set forth in
the Award Agreement are determined by a court of competent jurisdiction to be
unenforceable, any Units that have not vested as described above will expire at
that time and you agree to return to the Company the Returnable Value (as
defined in Paragraph 8) with respect to this Award.

16.
Acceptance of Terms and Conditions - This Award will not be effective until you
have accepted the Award and acknowledged and agreed to the terms and conditions
set forth in the Award Agreement in the manner prescribed by the Company.
Failure to accept the Award prior to the first vesting date will result in
immediate and automatic expiration and cancellation of the Award.


5